Exhibit 10.22

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into on
July 19, 2010 (the “Effective Date”) by and between Nancy Dong M.S.., residing
at 52 Young Avenue (the “Employee”), and ContraFect Corporation, a Delaware
corporation with offices at 469 Seventh Avenue, 3rd Floor, New York, New York
10018 (the “Company”).

WHEREAS, the Company desires the Employee to serve as an Employee of the Company
with the title and duties of it Vice President (VP) of Finance & Administration
and the Employee desires to serve in such capacities;

NOW, THEREFORE, in consideration of the promises and of the mutual covenants
contained herein, the parties agree as follows:

 

  1. Engagement. The Company hereby agrees to engage the Employee as its VP of
Finance & Administration, and the Employee hereby accepts such employment.
Employee agrees to report to Company at a mutually agreed date prior to July 20,
2010.

 

  2. Term. The term of this Agreement will begin on the Effective Date and
continue for three years (the “Term”), subject to earlier termination as
provided herein. Thereafter, if this Agreement is not earlier terminated, this
Agreement and the Employee’s service will be automatically renewed for
successive one-year terms until terminated by either party in accordance with
Section 12 below.

 

  3. Duties. As VP of Finance & Administration, Employee shall have
responsibility for directing and managing the Financial and Administrative
affairs of the Company. This includes preparation and monitoring of the budget,
banking relations, financing responsibilities, maintenance of activities related
to the Board of Directors, Human Resources and general Administrative functions.
Employee shall report to the CEO.

 

  4. Monetary Compensation. Upon the Effective Date of this Agreement the
Employee shall be paid a salary at the annual rate of one hundred seventy-five
dollars ($175,000.00).

 

  5. Ownership. The Employee shall receive on the Effective Date a stock option
grant of one hundred and ten thousand (110,000) options from the Company’s Stock
Option Plan. These options shall have a ten-year life, vest pro rata over three
(3) years and have a trigger price of $ 0.50.

 

  6. Registration of Shares and Options. The Company will include the shares
purchased by the Employee and his stock options and the underlying warrants and
the options of the Company in the initial registration statement it files under
the Securities Act of 1933, as amended if and when it files, subject to approval
by the underwriter and such lock-up period that the underwriter requires.

 

1



--------------------------------------------------------------------------------

  7. Incentive Bonus.

 

  a. The Company will award an annual incentive bonus to the Employee. Such
incentive bonus shall be based upon criteria mutually agreed upon by the Board
and the Employee in the first thirty (30) days of each year of the Term. If the
bonus criteria are met, the incentive bonus shall be paid to the Employee within
thirty (30) days after the completion of the Company’s financial audit for such
year. If all criteria are met, the bonus shall not be less than fifteen percent
(15%) of salary in the same year. Such bonus shall be paid 50% in cash and 50%
in equity securities of the Company as determined by the Board.

 

  8. Expenses. The Company will reimburse the Employee for travel and other
expenses incurred by him in connection with his services, such reimbursement to
be in accordance with policies adopted by the Board for senior executives.

 

  9. Benefits. During the Term of this contract, the Company shall include the
Employee, his wife, and his dependent child in its program for standard health
insurance as determined by the Board for senior executives.

 

  10. Indemnification. The Company agrees to hold harmless and indemnify the
Employee to the fullest extent permitted by law and will hold the Employee
harmless from and against any claim, liability or expense incurred by the
Employee in connection with his relationship to the Company, consistent with the
provisions of the Company’s certificate of incorporation and By-Laws and all in
accordance with Delaware law and with policies adopted by the Board. The
Employee shall not be indemnified in respect of any matter in which he is
determined to have committed gross negligence. This obligation will include,
where permitted in accordance with the foregoing, prompt payment in advance of
any and all costs of defending the same, including payment of reasonable
attorney’s fees and expenses.

 

  11. Early Termination. This Agreement will terminate prior to expiration of
the Initial Term or any successive term upon any of the following:

 

  a. Death. The Employee’s employment shall terminate upon his death, and the
Company shall pay to the Employee’s executor or trustee his salary, stock
options accrued vacation and bonuses for the pay period, up to and including,
his date of death.

 

  b. Permanent Disability. The Company may terminate the Employee’s service
hereunder upon his Permanent Disability. For purposes of this Agreement,
Permanent Disability means an illness or mental condition continuing for at
least a period of six (6) consecutive months arising at any time during the
Term, unless with reasonable accommodation the Employee could perform the
essential functions of his position and making such accommodation would not
result in an undue hardship to the Company.

 

2



--------------------------------------------------------------------------------

  c. Termination for Cause. The Company may terminate the Employee’s service
hereunder for Cause or the Employee may resign without Good Reason (as defined
in section (d) below). For purposes of this Agreement, the term “Cause” means
(i) Employee’s willful failure to follow reasonable instructions of the CEO or
the Board to perform duties in accordance with this Agreement, (ii) conviction
of the Employee for a felony, or (iii) the Employee’s breach of any
non-competition and confidentiality agreements with the Company. If the
Employee’s service is terminated for Cause, the Company will pay to the Employee
the Base Salary accrued through the date of termination, together with all
accrued but unreimbursed expenses, whereupon the Company will have no further
obligations to the Employee under this Agreement.

 

  d. Termination by the Employee for Good Reason or by the Company without
Cause. The Employee may terminate his service hereunder for Good Reason or the
Company may terminate his service hereunder without Cause. For all purposes of
this Agreement, the term “Good Reason” means, unless in each case the Employee
has given his prior written consent thereto, (i) the Company substantially
reducing the Employee’s duties, position, authority or responsibility hereunder
and not reinstating the same within thirty calendar days after written notice
from the Employee, (ii) material breach by the Company of its obligations under
Sections 1 through 10 hereof if not remedied within thirty calendar days after
written notice from the Employee, (iii) reduction of the Employee’s compensation
as set by the Company for the preceding year, unless such reduction in
compensation is required for all senior officers of the Company for budgetary
reasons. If termination by the Employee for Good Reason or by the Company
without Cause occurs, the Company will pay to the Employee (i) salary plus
incentive bonuses and health care for 18 months, and (ii) all accrued but
unreimbursed expenses incurred by the Employee through the date of such
termination. Upon the full payment and transfer of assets listed above, the
Company shall have no further obligations to the Employee under this Agreement.

 

  e. Termination Obligations. The Employee hereby acknowledges and agrees that
all personal property and equipment furnished to or prepared by the Employee in
the course of or incident to his service by the Company, belongs to the Company
and will be promptly returned to the Company upon termination of this Agreement.
“Personal property” includes, without limitation, business plans, marketing
plans, all books, manuals, records, reports, notes, contract, lists, blueprints,
and other documents, or materials, or copies thereof (including all computer
files), and all other proprietary information belonging, or relating to the
business of the Company or any affiliate. Following termination, the Employee
will not retain any written or other tangible materials containing any
proprietary information of the Company or any affiliate.

 

3



--------------------------------------------------------------------------------

  i. Upon termination of this Agreement, unless extended annually as indicated
in Section 2, the Employee will be deemed to have resigned from all offices and
similar positions then held with the Company.

 

  ii. The representations and warranties contained herein and the Employee’s
obligations under Section 12 below will survive termination of this Agreement.
Any provision hereof required to give meaning and effect to such surviving
provisions will also survive the termination of this Agreement.

 

  12. Restrictive Covenants.

 

  a. Confidential Information. The Employee acknowledges that, during the course
of his service with the Company, he will have access to Confidential Information
and materials not generally known outside the Company. For all purposes of this
Agreement, “Confidential Information” means all information and materials
(whether conceived or developed by the Employee or others), marketing and other
business plans, customers and customer information, data strategies, research,
reports, copyrights and patents related to the Company. During the Term of this
Agreement, the Employee shall not, without prior consent of the Company,
communicate or divulge any Confidential Information or materials to anyone other
than the Company and its partners or affiliates and those designated by it
unless required by law. The Employee acknowledges that Confidential Information
is and shall remain the property of the Company. The confidentiality obligations
hereunder shall not apply to Confidential Information which: (i) is, or later
becomes, public knowledge other than by breach of this Agreement; or (ii) is in
the possession of the Employee with the full right to disclose prior to its
receipt from the Company, as evidenced by written records; or (iii) is
independently received by the Employee from a third party, with no restrictions
of disclosure. Furthermore, the Employee agrees not to use, without the
Company’s approval Confidential Information for any purposes other than to
perform duties for the Company hereunder. The Employee shall also execute the
Company’s standard Confidentiality Agreement.

 

  b.

Ownership of Copyrights and Patents and Intellectual Property. The Employee
agrees that any work prepared for the Company from the date of this Agreement
forward, which is eligible for copyright and patent protection under the laws of
the United States or any other country and any proprietary know how developed by
the Employee while rendering services for the Company, will vest in the Company.
The Employee hereby grants, transfers and assigns all right, title and interest
in such work and all copyrights and patents in such work and all renewals and
extensions thereof to the Company, and agrees to provide all assistance
reasonably requested by the Company in the establishment, preservation and
enforcement of the Company’s copyright and

 

4



--------------------------------------------------------------------------------

  patents in such work, such assistance to be provided at the Company’s expense
but without any additional compensation to the Employee if the Employee is then
still serving as SrVP of Development of the Company or is otherwise employed by
the Company and for reasonable compensation and subject to his reasonable
availability if he is not. If the Company cannot, after reasonable effort,
secure the Employee’s signature on any documents needed to apply for or
prosecute any patent, copyright or other right or protection relating to an
invention, whether because of his physical or mental incapacity or for any other
reason whatsoever, the Employee hereby irrevocably designates and appoints the
Company and its duly authorized officers and agents as his agent and
attorney-in-fact, to act for and on his behalf and in his name and stead for the
purpose of executing and filing any such application or applications and taking
all other lawfully permitted actions to further the prosecution and issuance of
patents, copyrights, or similar protections thereon, with the same legal force
and effect as if executed by him.

 

  c. Litigation. The Employee agrees to render assistance and cooperation to the
Company at its request regarding any matter, dispute or controversy with which
the Company may become involved and of which the Employee has or may have reason
to have knowledge, information or expertise. Such services will be without
additional compensation if the Employee is then employed by the Company and for
reasonable compensation and subject to his reasonable availability if he is not.
The Company agrees to pay all expenses incurred by the Employee, including
prompt payment in advance of any and all claims (including reasonable attorney’s
fees and expenses).

 

  d. Covenants not to Compete.

 

  i. Non-competition. The Employee acknowledges that his duties hereunder and
the services he will provide to the Company are of a special, unique, unusual
and extraordinary character, which gives this Agreement particular value to the
Company, and that it would be difficult to locate any individual or individuals
to replace the Employee in the performance of such duties and services.
Therefore, during the Term and for a period of one year after termination of his
service to the Company, the Employee will not, directly or indirectly, enter
into, organize, control, engage in, be employed by, serve as a consultant to, be
an officer or director of or have any direct or indirect investment in any
business, person, partnership, association, firm, corporation, or other entity
engaged in any business activity (including, but not limited to, research,
development, manufacturing, selling, leasing, licensing or providing services)
which is competitive with the business of the Company.

 

5



--------------------------------------------------------------------------------

  ii. The parties acknowledge that the Company does or will provide services on
a worldwide basis and, accordingly, that it is not fair or appropriate to
restrict the foregoing covenant geographically.

 

  iii. Non-diversion. During the Term, and for a period of one year after the
date of termination of the Employee’s service with the Company, the Employee
will not divert or attempt to divert or take advantage of or attempt to take
advantage of any actual or potential business or opportunities of the Company
which the Employee became aware of as a result of his employment with the
Company.

 

  iv. Non-recruitment. The Employee agrees that the Company has or will invest
substantial time and effort in assembling its workforce. Accordingly, the
Employee agrees that during the Term and for a period of one year after the date
of termination of the Employee’s service with the Company, the Employee will not
(a) hire away any critical individuals who were employed by the Company during
the one-year period prior to the date of termination of the Employee’s service
with the Company, or (b) directly or indirectly, entice, solicit or seek to
induce or influence any such employees to leave their service with the Company.

 

  v. Non-disparagement. The Employee and the Company mutually agree that, during
the Term and for a period of five years thereafter, neither will directly or
indirectly disparage the other.

 

  vi. Severability and Modification of any Unenforceable Covenant. It is the
parties’ intent that each of the covenants set forth herein be read and
interpreted with every reasonable inference given to its enforceability.
However, it is also the parties’ intent that if any term, provision or condition
of such covenants is held by a court of competent jurisdiction to be invalid or
unenforceable, the remainder of the provisions thereof will remain in full force
and effect and will in no way be affected, impaired or invalidated. Finally, it
is also the parties’ intent that if a court should determine any of the
covenants set forth herein are unenforceable because of over-breadth, then the
court will modify said covenant so as to make it reasonable and enforceable
under the prevailing circumstances.

 

  e. Survival. The obligations set forth in Section 12d will survive termination
of this Agreement.

 

  14. Miscellaneous

 

  a. No Impediment to Agreement. Except as otherwise disclosed herein, the
Employee hereby represents to the Company that he is not and will not be bound
by the provisions of any restrictive covenant or confidentiality agreement which
would constitute an impediment to, or restriction upon, his ability to enter
into this Agreement.

 

6



--------------------------------------------------------------------------------

  b. Severability. Each Section, subsection and clause of this Agreement
constitutes a separate and distinct undertaking, covenant or provision hereof.
In the event that any provision of this Agreement shall finally be determined to
be unlawful, such provision shall be deemed severed from this Agreement, but
every other provision of this Agreement shall remain in full force and effect.

 

  c. Notices. All notices and other communications given or made pursuant to
this Agreement shall be in writing and shall be deemed effectively given:
(a) upon personal delivery to the party to be notified, (b) five (5) days after
having been sent by registered or certified mail, return receipt requested,
postage prepaid, or (c) one (1) business day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications shall be sent to the respective
parties at their address as set forth above, or to such address as subsequently
modified by written notice given in accordance with this Section 13(iii).

 

  d. Governing Law; Jurisdiction. This Agreement shall be governed in all
respects, including validity, interpretation and effect by the internal laws of
the State of New York without regard to its conflict of law principles (other
than Section 5-1401 of the New York General Obligation Law). Each of the parties
hereto hereby irrevocably and unconditionally submits to the nonexclusive
jurisdiction of any New York State court sitting in the Borough of Manhattan or
any federal court of the United States of America sitting in the Southern
District of New York, and any appellate court from any such court, in any suit,
action or proceeding for the enforcement of any award in connection with any
arbitration proceeding and each party hereby irrevocably and unconditionally
agrees that all claims in respect of any such suit, action or proceeding may be
heard and determined in such New York State court or, to the extent permitted by
law, by removal or otherwise, in such federal court. Service of process,
summons, notice or document by registered mail or overnight courier addressed to
either Party shall be effective service of process for any suit, action or
proceeding brought against such Party in such court.

 

  e. Successors and Assigns. This Agreement shall be binding upon each party’s
successors, assigns, heirs, executors, and administrators. Neither this
Agreement nor any rights or obligations hereunder may be assigned by one party
without the consent of the other, except that the Company may assign this
Agreement to any of its affiliated entities, and this Agreement shall inure to
the benefit of any successor of the Company, whether by merger, consolidation,
sale of assets or otherwise. References herein to the Company shall be deemed to
include any such successor or successors.

 

7



--------------------------------------------------------------------------------

  f. Complete Agreement. This Agreement, together with the letter agreement,
Appendix A, sets forth the entire understanding and agreement between the
parties as to the matters covered herein and supersedes and replaces any prior
understanding, agreement or statement of intent, in each case, written or oral,
of any and every nature with respect thereto.

 

  g. Waiver; Amendments. No modification of or amendment to this Agreement shall
be valid unless in writing signed by the Parties referring specifically to this
Agreement and stating the Parties’ intention to modify or amend the same. Any
waiver of any term or condition of this Agreement must be in a writing signed by
the Party sought to be charged with such waiver referring specifically to the
term or condition to be waived, and no such waiver shall be deemed to constitute
the waiver of any other breach of the same or of any other term or condition of
this Agreement.

 

  h. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which, when taken
together, shall constitute one and the same instrument. It shall not be
necessary for each party to execute the same counterpart hereof. The parties to
this Agreement are authorized to execute this Agreement, and transmit a signed
copy of same via facsimile to the other party, who hereby agrees to accept and
rely upon such documents as if they bore original signatures.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

CONTRAFECT CORPORATION By  

/s/ Robert C. Nowinski

  Robert C. Nowinski, Ph.D.   Its: Chief Executive Officer EMPLOYEE:

/s/ Nancy Dong

Nancy Dong, M.S.

 

8